Citation Nr: 9901997	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-33 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to March 
1956, and from January 1959 to June 1977.

This appeal arises from an April 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  In that 
decision, the RO denied entitlement to a total rating for 
compensation purposes based on individual unemployability.


REMAND

When the RO denied the veterans claim for unemployability in 
April 1996, the veterans service-connected disabilities 
included chronic obstructive pulmonary disease (COPD) with a 
history of asthma, rated as 60 percent disabling, and 
bilateral hearing loss, rated as 0 percent disabling.  In a 
March 1998 rating decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD), and assigned a 
30 percent rating for that disability.  The RO has not yet 
addressed the veterans unemployability claim in light of the 
addition of PTSD as a service-connected disability.  The 
additional disability is relevant to the question of whether 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Therefore, the Board will remand the case to 
the RO to readjudicate the unemployability claim based on all 
of the service-connected disabilities, including PTSD.

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veterans 
claim for a total rating for compensation 
purposes based on individual 
unemployability, taking into 
consideration all of the veterans 
service-connected disabilities, including 
COPD, PTSD, and hearing loss.

After the completion of the foregoing development, the RO 
should review the case.  If the decision remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
